DETAILED ACTION
This office action is responsive to communication filed on March 7, 2022.
Response to Amendment
The amendment filed March 7, 2022 will not be entered as it would require further search and/or consideration.  For instance, claim 11 is amended to recite that the discharge transistor is gated with a first discharge voltage in a section in which the photo diode is reset by a first reset transistor of the digital pixel, and is gated with a second discharge voltage in a section in which a second transmission transistor of the digital pixel is turned on and transmits the first optical signal from a second node to a floating diffusion node, and wherein the second discharge voltage has a different level from that of the first discharge.  This amendment changes the scope of claim 11 and would thus require further search and/or consideration.
Response to Arguments
Applicant asserts that claims 11 and 18 are amended to incorporate the allowable features of claim 3.  The Examiner respectfully disagrees.  Claims 11 and 18, as amended, are significantly different in scope than previously objected-to claim 3.  For instance, claims 11 and 18 are amended to recite “a second transmission transistor” and “a second node”.  However, these claims do not recite “a first transmission transistor” and “a first node”, as are recited in previously objected-to claim 3.  The recited “a second transmission transistor” and “a second node” of claims 11 and 18 may also have indefiniteness issues at least due to no “first transmission transistor” and “first node” being recited.  Additionally, the Examiner notes that the amended portion of claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696